FILED
                             NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONNIE L. JENKINS,                               No. 11-35619

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00779-RSL

  v.
                                                 MEMORANDUM *
INTERNATIONAL LONGSHORE AND
WAREHOUSE UNION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Ronnie L. Jenkins appeals pro se from the district court’s judgment

dismissing his employment action alleging race discrimination in violation of 42




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore, denies Jenkins’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
U.S.C. § 1981. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the dismissal of an action for failure to state a claim and on the basis of the

doctrine res judicata. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005)

(failure to state a claim); Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002) (res judicata). We affirm.

      The district court properly dismissed Jenkins’s action with respect to the

Equal Employment Opportunity Commission (“EEOC”) because Jenkins failed to

allege any claim against the EEOC. See Knievel, 393 F.3d at 1072. Nor could

Jenkins allege a cognizable Title VII claim against the EEOC based on his

dissatisfaction with the processing of his claim. See Ward v. EEOC, 719 F.3d 311,

313-14 (9th Cir. 1983) (employee who is dissatisfied with the EEOC’s processing

of his claim cannot sue EEOC under Title VII).

      The district court properly dismissed Jenkins’s action with respect to the

remaining defendants because Jenkins raised, or could have raised, the same claims

against these defendants or their privies in two prior lawsuits that were decided on

the merits. See Stewart, 297 F.3d at 956 (elements of the doctrine of res judicata).

      AFFIRMED.




                                           2                                      11-35619